644 S.E.2d 555 (2007)
STATE of North Carolina
v.
Fernando Scott JACKSON.
No. 85P07.
Supreme Court of North Carolina.
March 8, 2007.
Fernando S. Jackson, Pro Se.
Robert Montgomery, Special Deputy Attorney General, Seth Edwards, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 2nd day of February 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Martin County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 8th day of March 2007."